Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 1 of 12 PageID #: 326



           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION

JEREMY BURKHALTER,                  )
                                    )
             Petitioner,            )
                                    )
      V.                            )       Case No. 4:18-CV-00317-SNLJ
                                    )
JEFF NORMAN,                        )
                                    )
             Respondent.            )


                        MEMORANDUM AND ORDER

     This case is a Petition under 28 U.S.C. § 2254 for writ of habeas corpus.

Petitioner Jeremy Burkhalter is an inmate at the South Central Correctional

Center in Licking, Missouri. In 2013, Burkhalter pleaded guilty to first-

degree tampering and felony resisting arrest. The circuit court allowed

Burkhalter a pre-sentence diversion and an opportunity to participate in a

drug court program. While in the drug court program, Burkhalter committed

a new crime, and the circuit court sentenced as a prior and persistent

offender to fifteen years' imprisonment for tampering and three years'

imprisonment for resisting arrest. The court ordered Burkhalter's sentences

to run consecutively.

      In his petition, Burkhalter raises three grounds for relief: 1) that his

plea counsel was ineffective for failing to object when the plea court used


                                        1
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 2 of 12 PageID #: 327



Burkhalter's comments at sentencing to punish him in violation of his right

to free speech; 2) that the plea court improperly sentenced him as a prior and

persistent offender and; 3) that the plea court violated his right to free speech

when it enhanced his sentence based on his comments at sentencing. This

Court will deny the petition. Burkhalter's first ground for relief was

previously raised in state court where the Missouri Court of Appeals denied

the claim on its merits. This Court will defer to that decision under 28 U.S.C.

§ 2254(d). Burkhalter failed to present his second and third grounds for relief

in state court, so he is procedurally barred from doing so in this proceeding.

                           Statement of Exhibits

      In support of this memorandum, this Court cites the following exhibits

as set out in the response to show cause, doc. #11.

   1. Respondent's Exhibit A is a copy of the legal file from Burkhalter's

      state post-conviction appeal.

   2. Respondent's Exhibit B is Burkhalter's brief on post-conviction appeal.

   3. Respondent's Exhibit C is a copy of the State's brief on post-conviction

      appeal.

   4. Respondent's Exhibit Dis a copy of the Missouri Court of Appeals's

      decision affirming the denial of post-conviction relief.




                                       2
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 3 of 12 PageID #: 328



                            Statement of Facts

      "In a proceeding instituted by an application for a writ of habeas corpus

by a person in custody pursuant to the judgment of a State court, a

determination of a factual issue made by a State court shall be presumed to

be correct. The applicant shall have the burden of rebutting the presumption

of correctness by clear and convincing evidence" 28 U.S.C. 2254(e). During

Burkhalter's post'."conviction   appeal,    the   Missouri   Court of Appeals

summarized the relevant facts as follows:

                    Jeremy Burkhalter pleaded guilty in the
             Circuit Court of the City of St. Louis to one count of
             the class C felony of first-degree tampering and one
             count of the cla~s D felony of resisting arrest. The
             court accepted his pleas and, after he admitted
             committing prior felonies, found him to be a prior and
             persistent offender. The court deferred sentencing so
             Burkhalter could be evaluated for possible
             participation in drug court. Burkhalter was admitted
           · to drug court but was terminated from the program
             after a little over thirteen months.
                    Subsequently, Burkhalter appeared before the
             plea court for sentencing in this case. The State
             recommended a sentence of eighteen years in prison,
             noting that Burkhalter had twelve felony convictions.
             Defense counsel requested leniency and asserted that
             Burkhalter appreciated the opportunity to participate
             in drug court and had been "compliant with the
             program"-that he had not stolen the credit card that
             "got him terminated from drug court." Defense
             counsel said that Burkhalter would like to address
             the court.
                    The court indicated that it would allow
             Burkhalter to speak in allocution, but that it did not
             know whether hearing from him or anyone else would ·

                                      3
 Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 4 of 12 PageID #: 329



            change its sentencing opinion. The court stated that
            it had given Burkhalter "an incredible opportunity,"
            but that he had been terminated from drug court and
            had picked up a new case. The court said that when
            "you've got a drug court willing to help you and you're
            looking at potentially 15 years you make better
            decisions." The court noted that Burkhalter's
            allocution might convince it "to do something
            different on either side of the equation." (emphasis
            added).
                   Burkhalter thanked the court for the
            opportunity to participate in drug court, and
            acknowledged that he had "messed that, up." He
            requested mercy, however, stating that he wanted to
            be able to care for his two small children and his
            mother. The court responded that Burkhalter's
            allocution simply made it more upset with his
            behavior because wanting to care for his family
            should have caused him to comply with the terms of
            the drug court. The court sentenced Burkhalter to
            consecutive terms of fifteen years in prison for first-
            degree tampering · and three years in prison for
            resisting arrest.

(Resp. Ex. D at 2-3).

                                  Discussion

I.    Trial counsel was not ineffective for failing to object to the trial
      court's comments at sentencing. This Court should defer to the
      Missouri Court of Appeals's decision on this issue (responds to
      Ground 1).

      In his first ground for relief, Burkhalter argues that his trial counsel

was ineffective for failing to object when the trial court enhanced his sentence

based on statements that he made at sentencing. Burkhalter raised the same

claim during his state post-conviction appeal where he claimed that trial


                                       4
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 5 of 12 PageID #: 330



counsel should have objected because the sentencing court's actions violated

his right to free speech. (Resp. Ex. B). The Missouri Court of Appeals denied

Burkhalter's claim. (Resp. Ex. D). Claims that have been previously

adjudicated on the merits in state court "shall not be granted" relief unless

the state court's decision contradicted or unreasonably applied clearly

established federal law or resulted in an unreasonable determination of the

facts. 28 U.S.C. §2254(d).

      The Missouri Court of Appeals applied the proper standard for·

evaluating whether counsel was ineffective. (Resp. Ex D at 4); see Strickland

v. Washington, 466 U.S. 668 (1984). To succeed under the Strickland

ineffectiveness standard, a petitioner show that counsel's conduct fell below

reasonable professional standards and "that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding

would have been different." Id. at 694. There is "a strong presumption that

counsel's conduct falls within the wide range of reasonable professional

assistances." Strickland, 466 U.S. at 689.

      Burkhalter failed to show that counsel's conduct was unreasonable or

that he was prejudiced by counsel's actions. The Missouri Court of Appeals

found that the sentencing court did not punish Burkhalter. for exercising his

First Amendment rights. "Rather, the record shows, at most, that the court

may have given Burkhalter a less favorable sentence because it believed that

                                      5
 Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 6 of 12 PageID #: 331



his plea for mercy was disingenuous and betrayed a lack of remorse for or

understanding of the gravity of the crimes he had committed and for which

he was being punished." (Resp. Ex. D at 5). Under Missouri law, the

sentencing court was allowed to consider Burkhalter's apparent lack of

remorse and failure to take proper responsibility for his actions. (Resp. Ex. D

at 5) (citing State v. Collins, 290 S.W.3d 736, 747 (Mo. Ct, App. 2009)). The

sentencing court had "a duty to undertake a case-by-case evaluation in

determining the appropriate punishment for each crime, and a court may

take into account the character of the defendant, including his attitude

concerning the offense." (Resp. Ex. D at 5) (citing State v. Lindsey, 996

S.W.2d 577, 579-80 (Mo. App. W.D. 1999)).

      Burkhalter failed to make any showing that the sentencing court

considered any information it was not permitted. to consider. While the

sentencing court was not allowed to consider Burkhalter's abstract beliefs or

political views, it was allowed to consider his attitude and his reasons for

failing to complete the drug court program. See e.g., Wisconsin v. Mitchell,

508 U.S. 476, 486-86 (1993) (sentencing court may not consider defendant's

abstract beliefs); Bangert v. United States, 645 F.2d 1297, 1308 (8th Cir.

1981) (sentencing court may not consider defendant's political beliefs).

Because the sentencing court did not violate Burkhalter's first amendment

rights, his counsel was not ineffective for declining to make a meritless

                                      6
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 7 of 12 PageID #: 332



objection on that ground. And Burkhalter could not have been prejudiced by

counsel's failure to object, because any objection would have been meritless

and could not have changed the outcome of the proceeding. This Court defers

to the Missouri Court of Appeals' s decision on this issue and denies

Burkhalter's first ground for relief.

II.   Burkhalter's second ground for relief is procedurally defaulted
      and meritless.

      In his second ground for relief, Burkhalter argues that the circuit court

erred in sentencing him as a prior and persistent offender, which allowed the

court to impose a higher sentence. Burkhalter's claim was denied in the

Missouri Court of Appeals because he failed to raise it according to state

procedural rules; thus his claim is procedurally defaulted and this Court will

deny it on that ground. But even if Burkhalter's claim were properly

preserved, it is refuted by the record.

      A.    Procedural Default

      A prisoner seeking federal habeas relief must first exhaust the

remedies available in state court. 28 U.S.C. § 2254{b). State courts are

entitled to the first opportunity to address and correct alleged violations of

the prisoner's federal rights. Coleman v. Thompson, 501 U.S. at 731 (citing

Rose v. Lundy, 455 U.S. 509 (1991)). To preserve issues for federal ·habeas

review, a prisoner must fairly present his claims to state courts during direct


                                          7
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 8 of 12 PageID #: 333



appeal or state post-conviction proceedings. Sweet v. Delo, 125 F.3d 1144,

1149 (8th Cir. 1997). Where the petitioner fails to present his claims in state

court, he "'forfeits his right to present his federal claim through a federal

habeas corpus petition, unless he can meet strict cause and prejudice or

actual innocence standards."' Greer v. Minnesota, 493 F.3d 952, 957 (8th Cir.

2007) (quoting Clemons v. Luebbers, 381 F.3d 744, 750 (8th Cir. 2004)).

      Here, Burkhalter failed to raise a claim challenging his prior and

persistent status during post-conviction review proceedings. (Resp. Ex. A at

44-75). Missouri procedure requires that a claim be presented "at each step

of the judicial process" in order to avoid default. Jolly v. Gammon, 28 F.3d 51

(8th Cir. 1994) (citing Benson v. State, 611 S.W.2d 538, 541 (Mo. Ct. App.

1980)).

      Burkhalter tried to challenge his prior and persistent offender status

during his post-conviction review, but the Missouri Court of Appeals declined

to review the claim "because it was not preserved and there is no plain error

review in appeals from the denial of relief under Rule 24.035." (Resp. Ex. D. at

3) (citing Hoskins v. State, 329 S.W.3d 695, 696 (Mo. 2010)). Even if the

Missouri Court of Appeals could have reviewed Burkhalter's claim for plain

error, that review would not cure Burkhalter's procedural default. Clark v.

Bertsch, 730 F.3d 873, 876 (8th Cir. 2015).



                                       8
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 9 of 12 PageID #: 334



      Because Burkhalter failed to properly present his claim in state court,

the state decision on this matter rests on "independent and adequate state

procedural grounds" and the claim preserves nothing for federal habeas

review. Coleman v. Thompson, 501 U.S. 722, 729-30 (1991). This Court will

deny the claim as procedurally defaulted.

      B.    Merits

      Even if Burkhalter's claim were not procedurally defaulted, the Court

will still deny· it as meritless. Burkhalter complains that his fifteen-year

sentence for first-degree tampering exceeded the authorized sentence for that

crime. First-degree tampering is a class C felony under Missouri law. Mo.

Rev. Stat. § 569.080 (2014). But Missouri allows increased punishments for

defendants who have previously been convicted of felonies. A "persistent

offender" is one who has been found guilty of two or more felonies committed

at different times. Mo. Rev. Stat. § 558.016.1(3)(3) (2014). During his guilty ·

plea, Burkhalter admitted that he had committed felony stealing on two

different occasions, and had previously been found guilty of those crimes.

(Resp. Ex. A at 22). The court found Burkhalter to be a persistent offender.

(Resp. Ex. A at 22). Because Burkhalter was a persistent offender, the Court

was authorized to sentence him to a term authorized for a class B felony. Mo.

Rev. Stat. §558.016.7 (2014). The authorized sentence for a class B felony is a

term of imprisonment not longer than fifteen years' imprisonment. Mo. Rev.

                                      9
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 10 of 12 PageID #: 335



Stat. § 558.011 (2014). Burkhalter's sentence was within the authorized

range of punishment and his second ground for relief is meritless.

III.   Burkhalter's third ground for relief is procedurally defaulted
       and meritless.

       In his third ground for relief, Burkhalter argues that the sentencing

court violated his right to free speech when it enhanced his sentence based on

his comments at sentencing. As discussed above, Burkhalter raised a similar

claim in state court under a theory of ineffective assistance of counsel. See

(Resp. Ex. B). But Burkhalter cannot seek relief in this proceeding under a

legal theory that was not presented in state court. Flieger v. Delo, 16 F.3d

878, 885 (8th Cir. 1994). Because Burkhalter failed to present his claim in

state court, he has forfeited his right to review in this Court. Greer v.

Minnesota, 493 F.3d 952 at 957. This Court will deny the claim as

procedurally defaulted.

       Even if the claim were not procedurally defaulted, the Missouri Court

of Appeals found Burkhalter's allegations that the sentencing court violated

his free-speech rights to be meritless. (Resp. Ex. D). As discussed above in

Part I, the Missouri Court of Appeals's decision on that issue is entitled to

deference under 28 U.S.C. § 2254(d). Even if this Court were to evaluate

Burkhalter's claim under the new legal theory he suggests, the core of his

claim is still without merit.


                                       10
 Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 11 of 12 PageID #: 336




IV.    Burkhalter's fourth ground for relief is meritless.

      Burkhalter raises a final issue in his "Traverse" to the state's Response to

Show Cause. As this Court understands his argument, in State v. Bazell, 497

S.W.3d 263 (Mo. Banc 2016), the Missouri Supreme Court disallowed the

stealing offenses used to establish his status as a prior and persistent

offender. Although Burkhalter concedes that the Supreme Court later held

that its decision in Bazell in not retroactive so to apply in his case, he now

claims that Bazell was a substantive change in the law that must be

retroactive. He is mistaken. In Wainwright v. Stone, 414 U.S. 21, 23-24

(1973), the U. S. Supreme Court held that a state supreme court is not

constitutionally compelled to make retroactive a different interpretation of a

state statute. Under this authority, the Missouri Supreme Court held in State

ex rel. Windeknecht v. Mesmer, 530 S.W.3d 500, 502 (Mo. bane 2017), that

"the Court orders the Bazell's holding only applies forward, except those cases

pending on direct appeal." Because Burkhalter plead guilty and did not bring a

direct appeal, there is no retroactive application of the Bazell holding.

                                   Conclusion

       For the foregoing reasons, the Court will deny the petition for a writ

of habeas corpus.




                                        11
Case: 4:18-cv-00317-SNLJ Doc. #: 20 Filed: 06/11/20 Page: 12 of 12 PageID #: 337



      SO ORDERED this lJ:!4_ day of June, 2020




                                       STEPHEN N. LIMBAUG'.H: JR.
                                       UNITED STATES DISTRICT JUDGE




                                       12
